Mb. Justice Tantis delivered the opinion of the court: This claim was filed May 13, 1931, for an injury to one of claimant’s great toes. The facts are not in dispute. Claimant, while an employee of the State of Illinois on February 13, 1930, was working on the Illinois Waterway at Lockport. He was at that time fifty-nine years of age, and while putting gas in a Caterpillar Tractor Shovel, the operater of the Caterpillar pulled up the load and the machine moved forward about one foot or more over claimant’s right foot, injuring the great toe on the right foot. A portion of the first phalange was amputated by the State Physician and claimant was off duty fifty-three days. It was later found that not all of the first phalange had been amputated, and that the portion remaining had a loose uneven edge, causing pain and lameness. After an x-ray by Dr. J. T. Blakeley of Fairfield, Illinois, a further operation was performed by such doctor, removing the remainder of the first phalange. It is agreed between claimant and representatives for the State that the Workmen’s Compensation Act is applicable, and there is no dispute as to the facts. Average weekly earnings were Forty-four Dollars. The temporary total disability having continued for fifty-three days, being seven and four-sevenths weeks at Fifteen Dollars per week would equal One Hundred Thirteen and 56/100 Dollars ($113.56). For permanent disability under sub-paragraph eight of Paragraph E of Section Eight W. C. A., the Act provides for fifty per centum of the average weekly wage for thirty-five weeks, but sub-section H of Section Bight provides further for a maximum of Fifteen Dollars ($15.00) per week, which would make a total of Five Hundred Twenty-five Dollars ($525.00). Sub-paragraph Ten of Paragraph B of said section reduces that amount one-half in the case of the loss of one phalange; thus making an allowance in this case of Two Hundred Sixty-two and 50/100 Dollars ($262.50). The bill of Dr. J. T. Blakeley for amputating one phalange of the great toe was Thirty Dollars ($30.00). An award is therefore made: For temporary total disability.................... $113.56 For loss of one phalange of toe.................... 262.50 For medical account, Dr. J. T. Blakeley............ 30.00 $406.06